Appeal by the defendant from two judgments of the County Court, Rockland County (Kelly, J.), both rendered October 25, 1995, convicting him of attempted robbery in the first degree under Indictment No. 94-00341, and escape in the first degree under Indictment No. 95-00244, upon his pleas of guilty, and imposing sentences. The appeal under Indictment No. 94-00341 brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the showup identification was not improper (see, People v Duuvon, 77 NY2d 541; People v Wright, 221 AD2d 577; People v Rodney, 237 AD2d 541).
The sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80; People v Kazepis, 101 AD2d 816). Ritter, J. P., Sullivan, Santucci and McGinity, JJ., concur.